Citation Nr: 0935743	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought. 

In March 2008, the Board remanded the case for further 
development which has been completed, permitting a decision 
to be rendered on the substance of the appeal.
The Veteran had also appealed a denial of service connection 
for posttraumatic stress disorder (PTSD).  Subsequent to the 
Board's remand, the RO granted his PTSD claim in a June 2009 
rating decision, thus constituting a full grant of the 
benefit sought.  Accordingly, the PTSD claim is no longer 
before the Board on appeal.

Additionally, with regard to the claim for service connection 
for tremors, the Board finds that the development requested 
in the March 2008 Board remand has been satisfactorily 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  As 
instructed, the RO made appropriate efforts to obtain 
pertinent medical records.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Tremors have not been shown to be causally or 
etiologically related to active military service.


CONCLUSION OF LAW

Tremors were not incurred in active military service.  38 
U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that predecisional notice letters dated in 
November 2004, March 2006, and April 2008 substantially 
complied with the notice requirements.  The January 2006 and 
April 2008 letters informed the claimant of what evidence was 
required to substantiate the claim and of the claimant's and 
VA's respective duties for obtaining evidence.  He was asked 
to submit evidence and/or information in his possession to 
the RO.  Additionally, the March 2006 and April 2008 letters 
informed the claimant of the laws and regulations governing 
disability ratings and effective dates as required under 
Dingess, supra.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records, VA and 
obtainable private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  In this regard, the Board notes that pursuant to the 
Board's March 2008 remand, the Appeals Management Center 
(AMC) requested signed authorizations from the Veteran for 
medical providers that he had previously indicated to the RO 
had treated him since service.  See Statement in Support of 
Claim dated in September 2007 and notice letter sent to the 
Veteran by the AMC dated in April 2008.  The Veteran never 
replied to the April 2008 notice letter or submitted any 
further medical evidence.  The Board notes that "the duty to 
assist is not always a one-way street.  If a [V]eteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190. 192 (1991); see also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  In this instance, the Board finds the duty 
to assist has been satisfied.

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for tremors.  Under the law, an examination or 
medical opinion is considered necessary when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).
In this case, a VA examination is unnecessary to decide the 
claims for service connection for tremors because an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained below, the Veteran has not been shown to have had a 
disease, event, or injury during active military service.  
The record contains no probative evidence that demonstrates 
otherwise. Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease). 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tremors.  
The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of tremors.  Moreover, 
the Board notes that except for a May 1947 treatment note 
from the Michigan medical service which noted a "fine tremor 
of both hands," there is no medical evidence in the claims 
file for nearly sixty years indicating a complaint or 
treatment for tremors until an August 2005 VA treatment 
record, wherein the Veteran reported a history of "some 
tremor in his hands" while being evaluated for PTSD.  
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board finds that there is no competent medical evidence 
in the record of a causal association or link between  post-
service tremors and an established injury, disease, or event 
of service origin.  In regards to the May 1947 treatment 
record, the Board notes that the Veteran complained of being 
"nervous since middle of Jan. 1947" and that his hands 
shook.  Upon examination, a fine tremor of both hands was 
noted.  The 1947 examiner attributed this symptom to 
neurasthenia or possible hyperthyroidism, but no definitive 
diagnosis of hyperthyroidism was rendered at that time.  As 
to neurasthenia, this term is now virtually obsolete in 
Western diagnosis, but was used to refer to a syndrome of 
chronic mental and physical weakness and fatigue, which was 
supposed to be caused by exhaustion of the nervous system.  
Dorland's Illustrated Medical Dictionary 1281 (31st ed. 
2007).  To the extent that the 1947 examiner may have thought 
that the tremors were a manifestation of neurasthenia, the 
Board notes that service connection has been granted in this 
case for a psychiatric disorder, i.e., PTSD.  The only other 
treatment record regarding tremors is a VA treatment record 
from August 2005, wherein the Veteran gave a history of 
"some tremor in his hands."  

The Board acknowledges that the Veteran is competent to give 
evidence about what he sees and feels; for example, he is 
competent to report that he has had tremors since service.  
See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  
However, in this case, he has not done so but instead 
indicated in May 1947 that his nervousness began the previous 
January.  Moreover, the Veteran is not competent to render an 
opinion about the etiology of his tremors as he does not have 
the required medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim of service connection for tremors.  See 38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303. 

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for tremors is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


